         Case 3:20-cv-00156-JWD-SDJ             Document 1       03/16/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

                                   STATE OF LOUISIANA

ALTHEA HARRIS                                                        CIVIL ACTION

VERSUS                                                               JUDGE

HOME CARE PCA, LLC                                                   STATE OF LOUISIANA


                          PLAINTIFF'S ORIGINAL COMPLAINT

       COMES NOW, ALTHEA HARRIS, plaintiff herein, and for her cause of action files this

Plaintiff's Original Complaint against Defendant, HOME CARE PCA, LLC and would

respectfully show the Court as follows:

                                     Jurisdiction and Venue

       1. This action is arising under the Family Medical Leave Act ("FMLA"), 29 U.S.C. 2601

et. seq., to recover damages at law, actual and liquidated, to seek compensation and benefits due,

in the form of wages and other monetary losses, to enforce the rights available under the terms of

the FMLA at law and equity, and to recover costs, reasonable attorney's fees, any reasonable

expert fees, as well as interest on all sums as available under the FMLA. This Court has subject

matter jurisdiction under 28 U.S.C. 1331. Venue lies in the Eastern District of Louisiana under

28 U.S.C. 1391(b)(2).

                                              Parties

       2. Plaintiff is a citizen of the United States and the State of Louisiana and resides in

Ascension Parish, Louisiana. At all times pertinent herein Plaintiff was an "eligible employee"

of Defendant as that term is defined in the FMLA.
         Case 3:20-cv-00156-JWD-SDJ             Document 1       03/16/20 Page 2 of 4




       3. Defendant, a limited liability company doing business in the State of Louisiana as

Home Care PCA, LLC. Defendant may be served by serving its registered agent, Troy Brown,

5806 HWY 308, Napoleonville, LA 70734. Defendant was at all pertinent times herein the

"employer" of Plaintiff as that term is defined in the FMLA.

                                       Statement of Facts

       4. Plaintiff began her employment with the Defendant on or about July 28th, 2016.

       5. On or about June 5th, 2018 Ms. Harris was admitted to St. Elizabeth Physicians for

       severe depression.

       6. The same day, June 5th, 2018, Ms. Harris sent defendant her physician’s letter stating

       she has been under care on June 5th, 2018 and may return to work on June 11th, 2018.

       7. On or about June 11th, 2018 Ms. Harris was admitted to Capital Area Human Services

       for severe depression.

       8. The same day, June 11th, 2018, Ms. Harris sent defendant her physician’s letter

       requesting she be excused from June 12th, 2018 to June 19th, 2018.

       9. Further detailed paperwork was requested from Ms. Harris, however, she was only

       given a single day to respond before she was fired.


       10. On June 13th, 2018, Ms. Harris was sent a letter from defendant informing her that

       unless she has been hospitalized in the last two weeks for at least one full day for a

       “serious illness” or “serious injury”, she will be terminated the next day.

       11. On June 14th, 2018, the next day, Ms. Harris was fired.

       12. Defendant did not give Ms. Harris adequate time under Family Leave Medical Act.

Pursuant to 29 CFR 825.313, for unforeseeable leave, an employer must give the employee at




                                               -2-
          Case 3:20-cv-00156-JWD-SDJ              Document 1      03/16/20 Page 3 of 4




least fifteen (15) days to respond to an employer's request for a certification before the employee

can be terminated.

       13. Defendant terminating Plaintiff has interfered with Plaintiff's rights under the FMLA,

and was in retaliation for Plaintiff exercising those rights.

       14. As a result of Defendant's FMLA interference and retaliation, Plaintiff suffered

economic injury in the form of past and future lost compensation and benefits, and other

monetary losses. Plaintiff seeks recovery of lost compensation and benefits, other monetary

losses, as established, and reinstatement or front pay in lieu thereof.

       15. Defendant acted willfully in violation of Plaintiff's FMLA rights, and Plaintiff is

therefore entitled to additional damages under the FMLA.

       16. Because of Defendant's actions, Plaintiff was required to obtain legal assistance to

enforce her FMLA rights and is entitled to the recovery of reasonable attorney's fees. Plaintiff

seeks recovery of reasonable attorney's fees, any reasonable expert witness fees, and costs as

available under the FMLA.

       17. Plaintiff also seeks recovery of pre and post judgment interst and costs as allowed by

law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Defendant be cited to appear and answer herein

and that on final hearing the Court enter judgment in favor of Plaintiff and against Defendant for:

               A.      Wages and benefits under the FMLA;

               B.      Compensatory damages under the FMLA;

               C.      Additional liquidated damages under the FMLA;

               D.      Reinstatement or front pay in lieu of reinstatement under the FMLA;




                                                 -3-
Case 3:20-cv-00156-JWD-SDJ        Document 1       03/16/20 Page 4 of 4




    E.   Costs of court and reasonable expert fees under the FMLA;

    F.   Attorney's fees under the FMLA;

    G.   Prejudgment and post judgment interest as allowed by law;

    H.   For such other and further relief, in law or equity, as this Court may
         deem appropriate and just.

                                        Respectfully Submitted:

                                        s/Gregory J. Miller
                                        Gregory J. Miller No. 17059
                                        MILLER, HAMPTON & HILGENDORF
                                        3960 Government Street
                                        Baton Rouge, LA 70806
                                        Telephone: (225) 343-2205
                                        Facsimile:(225) 343-2870
                                        Email: gjm@mlhlaw.com




                                  -4-
